Atwateb, J.
Dissenting.— I agree with my associates that the demurrers to this complaint were properly overruled, with the exception of that of John H. Eldridge. In no view of the case does the complaint state any facts showing a cause of action against him, and I am at a loss to. discover upon what principle he is to be held under this complaint, as a proper party Defendant. The complaint alleges that “ T. Eomeyn B. Eldridge became and was a body politic and corporate by the name of The Bank of St. Paul, and still remains and is such corporation.” The complaint further alleges, that the said T. Eomeyn B. Eldridge has squandered the whole capital stock of the said Bank which was paid in, or converted by him to his own use, or that the same is now fraudulently concealed and secreted by him, with a view to cheat and defraud the shareholders, &c., that the business of the said bank has been from the time of its incorporation down to the time of the assignment, under the ent/vre charge and control of the said Eldridge, the President thereof; that the Plaintiffs have made diligent effort to obtain from the said Iglehart and Eldridge information of the debts, assets and affairs of the said bank, and to see the books and papers thereof, but that said parties refuse to give such information, &c., but that said Eldridge keeps said books and papers in a saw mill, remote from the business portion of the city of St. Paul, and utterly refuses access to the same, or to furnish any information in regard to the same, &c. There is no charge of bad faith, or misconduct of any kind as against John H. El-dridge, nor any ground whatever shown for making him a Defendant more than any other shareholder in the bank. It is true it is alleged that he was cashier, and that the assignment was executed by the president and cashier, but the complaint also shows that this position gave him no control over the management or funds of the bank, for it expressly avers that the former was under the entire charge and control *258of tbe president, T. Rómeyn B. Eldridge, and that A<? bad squandered or converted tbe funds.. It is not averred that the cashier was a.necessary party to tbe execution of tbe assignment, but the contrary appears from tbe whole pleading, and much less that be had any fraudulent motive in executing tbe same, whereas such motive is directly charged as against1 tbe president of tbe bank. There is nothing for John H. El-dridge to answer to in this complaint, for be is charged with no breach of duty or trust, and no facts stated demanding a discovery from him, or that he asserts or can assert any rights or claims in conflict with those oí the Plaintiffs. If in any case, in a suit of this nature, it be proper to make all the officers of the corporation parties Defendants, the averments in this complaint show conclusively to my mind, that it was improper to make the cashier a party in this case, and that the demurrer on his part should have been sustained.